Citation Nr: 0114885	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the calculated amount of $3,236.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the RO in Pittsburgh, 
Pennsylvania, which denied the veteran's claim of entitlement 
to a waiver of recovery of an overpayment of improved pension 
benefits, in the calculated amount of $3,236.


REMAND

A review of the record reveals that in July 1995, the veteran 
was awarded VA improved pension benefits effective from April 
1, 1993.  The monthly amount awarded at that time was based 
on the veteran's report of no income other than Supplemental 
Security Income (SSI), which is generally not included as 
income for VA purposes.  See 38 C.F.R. § 3.272(a) (2000).  In 
a July and August 1995 award letters (and in the VA Form 21-
8767 attachments), the veteran was informed that improved 
death pension was, essentially, an income based program, and 
that he was obligated to report changes in income 
immediately; it was specifically pointed out in the letter 
that prompt notification could prevent or reduce any 
overpayment. 

In July 2000, the veteran was notified that his pension 
benefits were retroactively amended effective February 1, 
1997, as information received by the RO revealed that he had 
previously unreported income in 1997 in the amount of $3,263.  
As a result of this action, an overpayment of $3,236 was 
created.  

In August 2000, the RO received a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action. 

The Board points out that VA law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  
38 U.S.C.A. § 5302(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.965(b) (2000).  The term "bad faith" generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in  a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely  consequences, and results in a loss 
to the government.  Id.

If waiver is not precluded by a finding of fraud, 
misrepresentation, or bad faith, it must then be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver of recovery of the overpayment under 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).

It is noted that 38 C.F.R. § 1.965(a) (2000) provides that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000). 

In this case, in a decision dated in September 2000, the 
Committee denied the veteran's request for a waiver of 
recovery of the overpayment, noting that "while considering 
the standard of the principles of equity and good conscience, 
it must be determined that the veteran was at bad faith in 
the creation of the debt . . ."  The Committee previously 
noted that "[w]hen it has been established that an 
overpayment was due to fraud, misrepresentation, or bad 
faith, a request for waiver will be granted when collection 
would be unjust and against the standard of equity and good 
conscience."  This misstates the regulation.  In any event, 
it is somewhat unclear whether a finding a bad faith was made 
which precludes waiver of recovery of an overpayment, or 
whether the veteran's claim was denied based on a finding 
that collection of the debt would not be against the 
principle of equity and good conscience (the Board notes that 
the "fault," unjust enrichment, and "undue financial 
hardship" elements were discussed in the decision).

Given the confusion presented by the Committee decision and 
the statement of the case, the Board finds that clarification 
action is necessary prior to appellate adjudication.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, the RO should undertake any development and 
notification action deemed warranted.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:


1.  The claims folder should be referred 
to the Committee, who should make a 
specific determination as to whether the 
veteran was free of fraud, 
misrepresentation or bad faith in the 
creation of the indebtedness.  38 C.F.R. 
§ 1.965(b) (2000).  The inconsistency in 
the basis for the denial in the September 
2000 should be addressed.  

2.  Thereafter, if it is determined that 
the veteran was free from fraud, 
misrepresentation, and bad faith, the 
principles of equity and good conscience 
should then be considered in determining 
whether recovery of the overpayment 
should be waived.  38 C.F.R. § 1.965(a) 
(2000).  

3.  Prior to making the above 
determination, any additional development 
and/or notification deemed necessary from 
the veteran, should be undertaken.  

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




